               Case: 1:19-cr-00781 Document #: 1 Filed: 10/15/19 Page 1 of 6 PageID #:1                   U

ffifl-T.uTEffi
 ,,. , ocT
       -" ' tF 5- 2019
                  -- '- FoR THE NORTHERN DISTRICT oF ILLINoIS
                            UNITED STATES DISTRICT COURT
 )y
c LE J',t   TS ='3f$ 3T?$'   -'          EASTERN DIVISION

     UNITED STATES OF AMERICA
                                                                 N.     19CR 781
               vs.                                               Violations: Title 21, United
                                                                 States Code, Sections 331(a)
                                                                 and (d), 355(a), and 333(a)(2)
     JONATHAN E. MCGRAW
                                                                               JUDGE LEE
                                               COUNT ONE

               The SPECIAL    ruNE     2Ot8 Grand   Jury charges:         MAGISTRATE JUDGE COX

               1.    At times material to the indictment:

                     a.      The United States Food and DrugAdministration ("FDA") was an

     agency of the United States responsible for enforcing the Federal Food, Drug, and

     Cosmetic Act, Title 2l-, United States Code, Section 301, et seq., and protecting and

     promoting the public health through the control and supervision of, among other

     things, food, dietary supplements, drugs, med,ical devices, and cosmetics.

                     b.    As part of its         responsibilities,    the FDA      oversaw the

     manufacturing, marketing, labeling, distribution, and sale of drugs shipped or

     received.   in interstate    commerce.   A drug   includ.ed. articles intend.ed for use   in   the

     diagnosis, cure, mitigation, treatment, or prevention of disease          in man or articles
     other than food intended to affect the structure or any function of the body of man or

    other animals.

                     c.    As part of its oversight, the FDA required that any person seeking

     to introd.uce a new drug into interstate commerce obtain approval from the FDA. In
      Case: 1:19-cr-00781 Document #: 1 Filed: 10/15/19 Page 2 of 6 PageID #:1




order to obtain approval, a person had to submit an application and, among other

things, prove by substantiat evidence that the new drug was generally recognized as

safe and effective.

               d.       fn order to protect   consumers from unsafe products, the FDA

required that the owner          or operator of any establishment engaged in          the

manufacture, preparation, propagation, compounding, or processing of drugs register

with the Secretary of Health and Human Services. The FDA inspected                  such

establishments to ensure that they complied. with any applicable regulations. These

inspections included pre-approval inspections after an applicant sought approval to

market a   nerfir   drug, routine inspections, and "for-cause" inspections to investigate

specific problems that came to the attention of the FDA.

              e.        The FDA further sought to protect consumers by requiring that

the packaging and labeling for any drug, among other things, included ad"equate

directions for use of the a*rg and not include any false or misleading information.

"Adequate directions for use" were d"irections und.er which a laytrlerson could" use a

drug safely and for the purposes for which it was intended.

              t.        2, -Dinitrophenol, also known as DNP, was a chemical that was

often used as a dye, wood preserver, and herbicide. The FDA never approved 2, 4-

Dinitrophenol for use as a drug.

              g.        Defendant JONATIIAN E. MCGRAW was a resident of Oregon.

He was not registered with the Secretary of Health and Human Services to engage in

the manufacture, preparation, propagation, compounding, or processing of drugs.
         Case: 1:19-cr-00781 Document #: 1 Filed: 10/15/19 Page 3 of 6 PageID #:1




Defendant manufactured, marketed, and sold 2, 4-Dinitrophenol as a weight-loss

prod.uct for human consumption without obtaining approval          or seeking to obtain

approval from the FDA, but falsely labeled the product to make      it   appear that   it was

for use as a pesticide.

         2.      On or about October 4, 2OL7, in the Northern District of Illinois and

elsewhere,

                                    JONAT}IAN E. MCGRAW,

defendant herein, with intent to defraud and mislead, did introduce and cause to be

introduced.     into interstate commerce a new Urugr within the meaning of 2l
U.S.C.   S   321(p), namely,   2,   -Dinttrophenol, also known as DNP, without approval

from the FDA;

         In violation of Title 21, United States     Cod.e, Sections 331(d), 355(a), and

333(a)(2).
        Case: 1:19-cr-00781 Document #: 1 Filed: 10/15/19 Page 4 of 6 PageID #:1




                                    COUNT TWO

        The SPECIAL JUNE 2018 Grand. Jury further charges:

        1.    The allegations of paragraph 1 of Count One are incorporated here.

        2.    On or about November 9,2077, in the Northern District of Illinois and

elsewhere

                             JONATIIAN E. MCGRAW,

defendant herein, with intent to defraud and mislead, did introduce and cause to be

introduced into interstate commerce a new drug, within the meaning of 21 U.S.C.

S   321fu), namely, 2, -Diaitrophenol, also known as DNP, without approval from the

FDA;

        In viotation of Title 21, United States   Code, Sections 331(d), 355(a), and

333(a)(2).




                                          4
      Case: 1:19-cr-00781 Document #: 1 Filed: 10/15/19 Page 5 of 6 PageID #:1




                                  COUNT THREE

      The SPECIAL JUNE 2018 Grand. Jury further charges:

      1.     The allegations of paragraph 1 of Count One are incorporated here.

      2.     On or about October 4, 2017, in the Northern District of Illinois and

elsewhere,

                            JONATHAN E. MCGRAW

defendant herein, with intent to defraud and mislead, did introduce and cause to be

introduced into interstate commerce misbranded drugs, namely, 2, A-Dtnitrophenol,

also known as DNP

      In violation of 21, United States Code, Sections 331(a) and 333(a)(2).
      Case: 1:19-cr-00781 Document #: 1 Filed: 10/15/19 Page 6 of 6 PageID #:1




                                   COUNT FOUR

      The SPECIAL JUNE 2018 Grand Jury further charges:

      1.     The allegations of paragraph 1 of Count One are incorporated here.

      2.     On or about Novembe   r 9, 2017, in the Northern District   of Illinois and

elsewhere,

                            JONATHAN E. MCGRAW,

defendant herein, with intent to defraud and mislead, did introduce and cause to be

introduced. into interstate commerce misbranded. drugs, namely,   2, A-Dinitrophenol,

also known as DNP;

      In violation of 21, United States Code, Sections 331(a) and 333(aX2).

                                             A TRUE BILL:




                                             FOREPERSON




UNITED STATES ATTORNEY
